                                                                              "IU!!D IN OPEN COURT
                                                                              ON   ~ter4 A.°\.1£:d    u 5 lJt
                                                                                                 , Jr., Clerk ·
                                                                                   US District Court
                                                                                   E~<:t~m !'1!!!"1ct of Nr'!

                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          NO. 5:19-CR-00172-FL- 1

UNITED STATES OF AMERICA

              V.



MARQUIS JASON MONROE

                             ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on August 13, 2019, a nd the defendant's guilty plea to an offense in

violation of 21 U.S.C. § 841(a)(l), the Court finds that the following property is hereby

forfeitable pursuant to 21 U.S.C. § 853, t o wit: $4, 000.00, an amount representing

proceeds the defendant obtained directly or indirectly as a result of the said offense

a nd for which the United States may forfe it substitute assets;

              It is hereby ORDERED , ADJUDGED a nd DECREED:

       1.     That pursuant to 21 U.S.C. § 853(a), the defendant shall forfeit

$4,000.00 to the United States as property constituting or derive d from proceeds

obtained, directly or indirectly, as a result of the said offense.

       2.     That pursuant to Rule 32.2(e) of the Federal Rules of Criminal

Procedure, the United States may move to amend this Order at any time to substitute

specific property to satisfy this Or der of Forfeiture in whole or in part.

       3.     That a ny and a ll forfeited fund s shall be deposited by the U.S.

Department of Justice or the U.S. Department of the Treasury, as soon as locate d or


                                             1
recovered, into the U.S. Department of Justice's Assets Forfeiture Fund or the U.S.

Department of the Treasury's Assets Forfeiture Fund in accordance with 28 U.S.C.

§ 524(c) and 21 U.S .C. § 881(e).

      4.     That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be




                                          2
